EXHIBIT 10.9

Execution Form

WAIVER AND EIGHTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

        This Waiver and Eighth Amendment to Fourth Amended and Restated Credit
Agreement (this “Amendment”) dated as of October 31, 2003 (the “Amendment
Effective Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada
corporation (the “Borrower”), each Bank (as defined in the Credit Agreement
referred to below), DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers
Trust Company), individually, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”), and as letter of credit issuing bank (in such
capacity, together with its successors in such capacity, the “Issuer”), CIBC
INC., individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002
(the “Original Credit Agreement”), pursuant to which the Banks have agreed to
make revolving credit loans to, and participate in letters of credit issued for,
the benefit of the Borrower under the terms and provisions stated therein; and

        WHEREAS, the Original Credit Agreement has been amended by that certain
First Amendment to Fourth Amended and Restated Credit Agreement dated as of
April 19, 2002, and by that certain Second Amendment to Fourth Amended and
Restated Credit Agreement dated as of July 3, 2002, and by that certain Third
Amendment to Fourth Amended and Restated Credit Agreement dated as of August 28,
2002, and by that certain Fourth Amendment to Fourth Amended and Restated Credit
Agreement dated as of September 6, 2002, and by that certain Waiver and Fifth
Amendment to Fourth Amended and Restated Credit Agreement dated as of November
20, 2002, and by that certain Waiver and Sixth Amendment to Fourth Amended and
Restated Credit Agreement dated as of May 2, 2003 (the “Sixth Amendment”), and
by that certain Seventh Amendment to Fourth Amended and Restated Credit
Agreement dated as of August 8, 2003, (the Original Credit Agreement, as so
amended, and as otherwise amended from time to time prior to the Amendment
Effective Date, the “Credit Agreement”); and

        WHEREAS, the Borrower has requested that the Banks, the Agents and the
Issuer waive the provisions of Section 7.2.6 of the Credit Agreement, which
limits certain Restricted Payments (as defined therein), in order to permit the
Borrower to redeem and retire notes issued under the 1997 Indenture (“1997
Notes”) in an aggregate principal amount of up to $60,000,000 from and after the
Amendment Effective Date until (and including) December 31, 2003 (the “Second
Permitted 2003 Redemption”); and

        WHEREAS, the Borrower has requested that the Credit Agreement be amended
to allow Bank of America, N.A. (“BofA”), and Société Générale (“SocGen”; and
together with BofA, collectively, the “New Banks”) to become “Banks” party to
the Credit Agreement, as set forth herein; and

        WHEREAS, the Borrower also proposes that certain other amendments and
modifications be made to the Credit Agreement as set forth herein; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Banks party to the Credit Agreement immediately prior to the effectiveness of
this Amendment (the “Existing Banks”), the New Banks, the Agents and the Issuer
have agreed to enter into this Amendment in order to effectuate such amendments
and modifications;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendments to Credit Agreement. The Credit Agreement is
hereby amended by deleting the existing Schedule III-B to the Credit Agreement
and inserting in its place as the new Schedule III-B to the Credit Agreement the
text contained in Attachment 1 attached to this Amendment.

        Section 3.  BofA and SocGen as Banks.

        (a) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, each of BofA and SocGen shall be deemed automatically to have
become a party to the Credit Agreement, shall have all the rights and
obligations of a “Bank” under the Credit Agreement and the other Loan Documents
as if each were an original signatory thereto, and shall agree, and does hereby
agree, to be bound by the terms and conditions set forth in the Credit Agreement
and the other Loan Documents to which the Banks are a party, in each case, as if
each were an original signatory thereto.


        (b) Each of BofA and SocGen (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 7.1.1 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment and the Credit Agreement; (ii) agrees that it will, independently
and without reliance upon any Agent, the Issuer, any Arranger or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) represents and warrants that its name set
forth herein is its legal name; (iv) appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to such Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(vi) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Bank; and (vii) attaches any U.S. Internal Revenue Service
forms required under Section 4.6(b) of the Credit Agreement.


Page 2

        (c) Each of BofA and SocGen hereby advises each other party hereto that
its respective address for notices, its respective Domestic Lending Office and
its respective LIBOR Office shall be as set forth below its name on Attachment 2
hereto.


        Section 4.  Waiver of Section 7.2.6 of Credit Agreement.

        (a) Section 7.2.6 of the Credit Agreement, which restricts the Borrower
and any of its Restricted Subsidiaries from making any payment or prepayment of
principal of, or making any payment of interest on, any Indebtedness on any day
other than the stated, scheduled date for such payment or prepayment set forth
in the documents and instruments memorializing such Indebtedness, or which would
violate the subordination provisions of any Subordinated Debt (except as
expressly permitted by Section 7.2.6 of the Credit Agreement or as otherwise
permitted in writing by the Administrative Agent with the consent of the
Majority Banks), is hereby waived insofar as, and only insofar as, the Borrower
shall be permitted to redeem and retire 1997 Notes in an aggregate principal
amount of up to $60,000,000 during the period from and after the Amendment
Effective Date until (and including) December 31, 2003, which Second Permitted
2003 Redemption may be funded, if necessary, with the proceeds of Loans made
under the Credit Agreement; provided, however, that no Event of Default shall
have occurred and be continuing as of the date of such redemption and
retirement.


        (b) The parties hereto acknowledge and agree that the redemption of 1997
Notes by the Borrower as permitted by this Section 4 shall not reduce the
remaining availability of the Borrower or its Restricted Subsidiaries to make
other Restricted Payments in accordance with, and to the extent permitted by,
Section 7.2.6 of the Credit Agreement.


        Section 5.   Increase of Borrowing Base; Restriction on Borrowing
Availability.

        (a) Subject to the restrictions on availability set forth in clause (b)
of this Section 5, the Borrowing Base shall be increased to $350,000,000 from
and after the Amendment Effective Date until the Borrowing Base shall either be
(i) reduced in accordance with clause (c) of this Section 5 or (ii) otherwise
redetermined in accordance with the Credit Agreement.


        (b) Notwithstanding anything to the contrary in the Credit Agreement or
this Amendment, the Borrower covenants and agrees that from and after the
Amendment Effective Date until December 31, 2003, the Borrower shall maintain at
all times sufficient availability under the Credit Agreement to redeem and
retire 1997 Notes in a principal amount equal to the positive difference (if
any) of (i) $50,000,000, minus (ii) the principal amount of all 1997 Notes
redeemed or retired by the Borrower from and after the Amendment Effective Date
as part of the Second Permitted 2003 Redemption, as evidenced by the written
confirmation delivered in accordance with Section 8.


Page 3

        (c) Unless the Borrowing Base shall have been redetermined in accordance
with the Credit Agreement (in which case this Section 5(c) shall automatically
become void), the Borrowing Base shall be redetermined automatically on January
1, 2004, to equal the lesser of (i) $350,000,000, and (ii) the sum of (A)
$300,000,000 plus (B) the aggregate principal amount of 1997 Notes redeemed and
retired as part of the Second Permitted 2003 Redemption (which aggregate
principal amount shall be evidenced by the written confirmation delivered in
accordance with Section 8), until the Borrowing Base shall be redetermined in
accordance with the Credit Agreement.


        (d) Both the Borrower, on the one hand, and the Administrative Agent and
the Banks, on the other hand, agree that neither of the redeterminations of, or
adjustments to, the Borrowing Base pursuant to clauses (a) and (c) of this
Section 5 shall constitute a special redetermination of the Borrowing Base
pursuant to Section 2.8.3 of the Credit Agreement.


        Section 6.  Covenant to Redeem and Retire. The Borrower covenants and
agrees that:

        (a) so long as the aggregate principal amount of 1997 Notes redeemed as
part of the Second Permitted 2003 Redemption is less than $50,000,000, the
Borrower shall use the proceeds of any Loans under the Credit Agreement that,
after giving effect to such Loans, would cause the aggregate amount of all Loans
and all Letter Credit Liabilities then outstanding to exceed $300,000,000, only
to redeem and retire 1997 Notes (including the payment of any reasonable and
customary costs, expenses and fees associated therewith) and for no other
purpose;


        (b) so long as the aggregate principal amount of 1997 Notes redeemed as
part of the Second Permitted 2003 Redemption is less than $50,000,000, any
Borrowing Request submitted by the Borrower that would cause the aggregate
outstanding principal amount of all Loans plus the aggregate amount of all
Letter of Credit Liabilities to exceed $300,000,000 (after giving effect to such
Borrowing) shall specifically direct that all of the proceeds of such Borrowing
shall be deposited into an account at a depository institution for the purposes
of redeeming and retiring the 1997 Notes, provided that such depository
institution and the type and nature of such account shall both be acceptable to
the Administrative Agent;


        (c) promptly following the Amendment Effective Date the Borrower shall
cause all 1997 Notes previously repurchased by the Borrower or any Subsidiary of
the Borrower to be retired in accordance with the provisions of the 1997
Indenture.


        Section 7. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and each Bank (including each New Bank), and duly acknowledged by each of
the Guarantors.


Page 4

        (b) Replacement Notes. The Borrower shall deliver to the Administrative
Agent on behalf of each Bank listed on Attachment 1 hereto a promissory note
dated the Effective Date and payable to each such Bank in a maximum principal
amount equal to such Bank’s Percentage (as shown on Attachment 1 hereto) of Five
Hundred Million Dollars, which Note shall be a renewal and replacement of, and
shall be given in substitution and exchange for, but not in payment of, those
Notes held by each Existing Bank (as defined below) prior to the effectiveness
of this Amendment.


        (c) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


        Section 8. Condition Subsequent. Promptly following the redemption and
retirement of any 1997 Notes, the Borrower covenants to deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth the principal amount of all 1997 Notes that have been redeemed and
retired by the Borrower since the Amendment Effective Date in accordance with
the 1997 Indenture, together with such other related materials evidencing such
redemption and retirement as the Administrative Agent may request in its sole
discretion.

        Section 9. Fees. Concurrently with the effectiveness of this Amendment,
the Borrower shall pay to the Administrative Agent:

        (a) for the account of each Existing Bank that approves this Amendment
(as evidenced by such Existing Bank’s execution and delivery of a signature page
to this Amendment), a fee equal to one-twentieth of one percent (0.050%) of such
Existing Bank’s respective Percentage immediately prior to the effectiveness of
this Amendment of $300,000,000;


        (b) for the account of each Existing Bank that approves this Amendment
(as evidenced by such Existing Bank’s execution and delivery of a signature page
to this Amendment), a fee equal to one-fourth of one percent (0.250%) of the
positive difference, if any, of (i) each Existing Bank’s respective Percentage
immediately after giving effect to this Amendment of $350,000,000, minus (ii)
each Existing Bank’s respective Percentage immediately prior to the
effectiveness of this Amendment of $300,000,000; and


Page 5

        (c) for the account of each New Bank, a fee equal to one-fourth of one
percent (0.250%) of each New Bank’s respective Percentage immediately after
giving effect to this Amendment of $350,000,000.


        Section 10. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 11. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 12.   Renewal and Continuation of Existing Loans. Upon the
effectiveness of this Amendment:

        (a) All of the Obligations outstanding under the Credit Agreement as of
the date of such effectiveness shall hereby be restructured, rearranged,
renewed, extended and continued under the Credit Agreement (as amended hereby)
and all Loans outstanding under the Credit Agreement as of the date of such
effectiveness shall hereby become Loans outstanding under the Credit Agreement
(as amended hereby).


        (b) In connection herewith, the Existing Banks hereby sell, assign,
transfer and convey, and each of BofA and SocGen hereby purchases and accepts,
so much of the aggregate Commitments under, Loans outstanding under, and
participations in Letters of Credit issued pursuant to, the Credit Agreement
such that the Percentage of each Bank (including the Existing Banks and each of
BofA and SocGen) shall be as set forth on Schedule III-B to the Credit Agreement
(as amended hereby). The foregoing assignments, transfers and conveyances are
without recourse to the Existing Banks and without any warranties whatsoever by
any Agent, the Issuer or any Existing Bank as to title, enforceability,
collectibility, documentation or freedom from liens or encumbrances, in whole or
in part, other than the warranty of each Existing Bank that it has not
previously sold, transferred, conveyed or encumbered such interests.


        Section 13. Termination of Waiver for Permitted Refinancing Redemption.
The waiver set forth in Section 5(a)(ii) of the Sixth Amendment, which permitted
the Borrower or any Restricted Subsidiary to redeem and retire 1997 Notes in an
aggregate principal amount of up to $60,000,000, with the proceeds of the
Permitted Refinancing Securities (as defined in the Sixth Amendment), is hereby
terminated on and as of the Amendment Effective Date.

Page 6

        Section 14. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 15. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 16. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH
OTHER LOAN DOCUMENT DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICT OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). This Amendment constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

        Section 17. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 18. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 19. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 7

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



S-1

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



S-2

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK, successor by merger to Comerica Bank - Texas, as a Bank


By: ________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
      Title:



S-3

  U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:

  BMO NESBITT BURNS FINANCING, INC., as a Bank


By: __________________________
      Name:
      Title:

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank


By: __________________________
      Name:
      Title:

  SOUTHWEST BANK OF TEXAS N.A., as a Bank


By: __________________________
      Name:
      Title:

  STERLING BANK, as a Bank


By: __________________________
      Name:
      Title:



S-4

  BANK OF AMERICA, N.A., as a Bank


By: __________________________
      Name:
      Title:

  SOCIETE GENERALE, as a Bank


By: __________________________
      Name:
      Title:



S-5

      ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Eighth Amendment to Fourth Amended and
Restated Credit Agreement dated as of October 31, 2003 (the “Eighth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Eighth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and (iv)
represents and warrants that (a) no Default or Event of Default has occurred and
is continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Eighth Amendment.

        Executed to be effective as of October 31, 2003.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

S-6

ATTACHMENT 1

Schedule III-B>

PERCENTAGES

            Bank

--------------------------------------------------------------------------------

Percentage    

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas      6 .742857143% CIBC Inc.    6
.742857143% BNP Paribas    6 .742857143% Fortis Capital Corp.    6 .742857143%
Bank of Nova Scotia    6 .742857143% Bank of Scotland    6 .742857143% BMO
Nesbitt Burns Financing, Inc.    6 .742857143% Union Bank of California, N.A  
 5 .714285713% Washington Mutual Bank, FA    6 .514285714% Australia and New
Zealand Banking Group Limited    6 .000000000% Comerica Bank    4 .800000000%
Compass Bank    4 .800000000% U.S. Bank National Association    4 .800000000%
Hibernia National Bank    3 .885714286% Southwest Bank of Texas, N.A    3
.742857143% Sterling Bank    2 .257142857% Bank of America, N.A    6 .428571429%
Societe Generale    3 .857142857%          Total    100 .000000000%

Attachment 1 - Page 1

ATTACHMENT 2

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:

BANK OF AMERICA, N.A.

Bank of America, N.A.
Steven A. Mackenzie
901 Main Street, 67th Floor
Dallas, Texas 75202
(214) 209-3680
(214) 209-3140

Domestic Office:


     Telephone:
     Facsimile:

Sharlette Wright
901 Main Street, 67th Floor
Dallas, Texas 75202
(214) 209-1150
(214) 209-3140

LIBOR Office:


     Telephone:
     Facsimile:

Sharlette Wright
901 Main Street, 67th Floor
Dallas, Texas 75202
(214) 209-1150
(214) 209-3140



Attachment 2 - Page 1

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:

SOCIETE GENERALE

Societe Generale
Mary McCormack
560 Lexington Avenue, 4th Floor
New York, New York 10022
(212) 278-6128
(212) 278-6240

With a Copy to:

     Attention:


     Telephone:
     Facsimile:



Spencer Smith
1111 Bagby, Suite 2020
Houston, Texas 77002
(713) 759-6301
(713) 650-0824

Domestic Office:

2001 Ross Avenue, Suite 4800
Dallas, Texas 75201

LIBOR Office:

2001 Ross Avenue, Suite 4800
Dallas, Texas 75201



Attachment 2 - Page 2